By the Court, Harris, J.
It is by no means certain, from the testimony in the case, that Enos Welton furnished the money with which the land in question was purchased. But assuming this to be undisputed, it would not establish a resulting trust. The presumption that he who supplies the money to make a purchase intends it for his own benefit rather than that of another, does not apply in cases, like that of parent and child or husband and wife, where the purchase may fairly be deemed to be made for another from motives of natural love and affection. The presumption in such cases is, that the purchase is intended *11as an advancement, unless the contrary is established by proof. (Story’s Eq. Jur. §§ 1202 to 1204. Crabb’s Law of Real Property, § 1786. Jackson v. Matsdorf 11 John. 91. Guthrie v. Gardner, 19 Wend. 414.)
[Albany General Term,
September 4, 1854.
In this case, there is no evidence to rebut the presumption that the deed taken by the husband in the name of his wife was intended as a provision in her favor. Without such evidence a resulting trust could not be established. The nonsuit, therefore, should be set aside, and a new trial awarded, with costs to abide the event.
Wright, Harris and Watson, Justices.]